DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pak (US 2014 / 0368489).

As pertaining to Claim 1, Pak discloses (see Fig. 1 and Fig. 3) a pixel (180; see Page 1 through Page 2, Para. [0017], [0022], [0025], and [0027]-[0028]) comprising:
a light emitting unit (OLED) configured of at least one light emitting element (see (OLED)) disposed such that current flows through the at least one light emitting element (again, see (OLED)) in a first direction or a second direction (see Page 2, Para. [0033]-[0034]);
a pixel circuit (185) configured to supply current to the light emitting unit (OLED) in response to a data signal (Di);
a sensing transistor (M3) electrically connected between a data line (see (Di)) and a first node (ND3) that is a common node of the light emitting unit (OLED) and the pixel circuit (185); and
a control transistor (M2) electrically connected between a scan line (SCj) and a gate electrode of the sensing transistor (M3), wherein the current flowing to the light emitting unit (OLED) is determined based on an alignment direction (i.e., a current flow direction) and a number (i.e., one) of the at least one light emitting element (OLED; see Page 2, Para. [0032]-[0034] and [0039]-[0041]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085]).

As pertaining to Claim 2, Pak discloses (see Fig. 1 and Fig. 3) that while an enable signal (i.e., see the signal at (SCj)) is supplied from an external device (140) to the control transistor (M2), the control transistor (M2) is turned on so that the scan line (SCj) and the sensing transistor (M3) are electrically connected to each other (see Page 2, Para. [0022] and again, see Page 2, Para. [0032] and [0040]-[0041]; and Page 4 through Page 5, Para. [0083]-[0085]).

As pertaining to Claim 3, Pak discloses (see Fig. 1 and Fig. 3) that the sensing transistor (M3) is turned on by a scan signal (i.e., a scan signal at (SCj)) supplied from the scan line (SCj) so that the data line (Di) and the light emitting unit (OLED) are electrically connected to each other (see Page 2, Para. [0032] and [0039]-[0041]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085]).

As pertaining to Claim 4, Pak discloses (see Fig. 1 and Fig. 3) a display device (100) comprising:
a pixel (180; see Page 1 through Page 2, Para. [0017], [0022], [0025], and [0027]-[0028]) comprising:
a light emitting unit (OLED) configured of at least one light emitting element (see (OLED)) disposed such that current flows through the at least one light emitting element (OLED) in a first direction or a second direction (see Page 2, Para. [0033]-[0034]);
a pixel circuit (185) configured to supply current to the light emitting unit (OLED) in response to a data signal (Di); and
a sensing transistor (M3) electrically connected between a data line (see (Di)) and a first node (ND3) that is a common node of the light emitting unit (OLED) and the pixel circuit (185);
a sensing unit (160) electrically connected (see Fig. 4) with the data line (Di) and configured to sense current flowing to the light emitting unit (OLED) when the sensing transistor (M3) is turned on; and
a controller (160, 110) configured to determine an alignment direction (i.e., a current flow direction/mobility and degradation information) and a number (i.e., one) of the at least one light emitting element (OLED) based on the current sensed by the sensing unit (160; see Page 2, Para. [0025], [0032], and [0039]-[0041]; Page 3, Para. [0061]-[0063]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085]).

As pertaining to Claim 5, Pak discloses (see Fig. 1 and Fig. 3) that the pixel (185) further comprises a control transistor (M2) electrically connected between a scan line (SCj) and a gate electrode of the sensing transistor (M3; again, see Page 2, Para. [0032] and [0039]-[0041]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085]).

As pertaining to Claim 6, Pak discloses (see Fig. 1 and Fig. 3) that the controller (160, 110) supplies an enable signal (i.e., see the signal at (SCj)) to the control transistor (M2) of the pixel (185) so that the control transistor (M2) is turned on (again, see Page 2, Para. [0022] and again, see Page 2, Para. [0032] and [0040]-[0041]; and Page 4 through Page 5, Para. [0083]-[0085]).

As pertaining to Claim 7, Pak discloses (see Fig. 1 and Fig. 3) that when the control transistor (M2) of the pixel (185) is turned on, the sensing transistor (M3) is electrically connected with the scan line (SCj); and is turned on in response to a scan signal (i.e., a scan signal at (SCj)) supplied from the scan line (SCj) so that the data line (Di) and the light emitting unit (OLED) are electrically connected to each other (see Page 2, Para. [0032] and [0039]-[0041]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085]).

As pertaining to Claim 8, Pak discloses (see Fig. 1 and Fig. 3) that while the enable signal (i.e., see the signal at (SCj)) is supplied to the control transistor (M2) of the pixel (185), the pixel circuit (185) is disabled (again, see Page 4 through Page 5, Para. [0083]-[0085]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pak in view of Wang (US 2009 / 0021498).

As pertaining to Claim 9, Pak does not explicitly disclose that the sensing unit comprises:  an amplifier including:  an input terminal electrically connected to the sensing transistor; and an output terminal; a variable resistor electrically connected between the input terminal of the amplifier and the controller; and a control unit configured to determine current flowing to the light emitting unit based on an output voltage of the output terminal of the amplifier and a resistance value of the variable resistor.
However, in the same field of endeavor, Wang discloses (see Fig. 2 and Fig. 3) a sensing unit for self-correcting a driving current of a light emitting unit, the sensing unit (300) comprising an amplifier (see (22)) including:  an input terminal (see the input terminal of (22) and (Vs)) electrically connected to a sensing transistor (see (Pr1), for example); and an output terminal (see the output terminal of (22)); a variable resistor (21) electrically connected between the input terminal (see the input terminal of (22) and (Vs)) of the amplifier (22) and a controller (see (Vin)); and a control unit (23) configured to determine current flowing to a light emitting unit (i.e., a pixel unit; see (Clc)) based on an output voltage of the output terminal (see the output terminal of (22)) of the amplifier (22) and a resistance value of the variable resistor (21; see Page 1 through Page 2, Para. [0016]-[0018]).  While the sensing unit disclosed by Wang is disclosed in the context of a liquid crystal display panel, it is a goal of Wang to provide a means of comparing a sensed current value in a pixel circuit with an expected current value in the pixel circuit such that the driving current of the pixel circuit can be self-adjusted in order to uniformly drive the pixel circuit (see Page 1, Para. [0005]-[0007] and [0010]; and Page 2, Para. [0024]).  As such, the sensing unit disclosed by Wang has direct applicability to the light emitting display device and sensing unit disclosed by Pak.  Specifically, Wang and Pak are both directed to a means for self-adjusting a data driving current based on a sensed current value associated with an individual pixel circuit (see at least Page 1, Para. [0018] of Pak).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pak with the teachings of Wang such that the sensing unit disclosed by Pak comprises the amplifier disclosed by Wang including an input terminal electrically connected to the sensing transistor (M3) disclosed by Pak and connected in the same manner as the sensing transistor disclosed by Wang; and an output terminal as disclosed by Wang; a variable resistor electrically connected between the input terminal of the amplifier and the controller as suggested by Wang; and a control unit configured to determine current flowing to the light emitting unit based on an output voltage of the output terminal of the amplifier and a resistance value of the variable resistor as suggested by Wang, in order to provide a simple and known means of comparing a sensed current value in a pixel circuit with an expected current value in the pixel circuit such that the driving current of the pixel circuit can be self-adjusted in order to uniformly drive the pixel circuit.

As pertaining to Claim 10, the combined teachings of Pak and Wang disclose (see Fig. 3 of Pak in combination with Fig. 3 of Wang) that, while the enable signal (i.e., see the signal at (SCj) of Pak) is supplied to the control transistor (see (M2) of Pak) of the pixel (185), the controller (see (160, 110) of Pak in combination with (Vin) of Wang) supplies driving power (see (Vin) of Wang) to the variable resistor (see (21) of Wang) and supplies test power (see (Vref) of Wang) to a non-inverting input terminal of the amplifier (see (22) of Wang; again, see Page 2, Para. [0032], and [0039]-[0041]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085] of Pak; and see Page 1 through Page 2, Para. [0016]-[0018] of Wang and note that the control transistor (M2) of Pak is on when the sensing unit senses a pixel current).

As pertaining to Claim 11, Wang discloses (see Fig. 2 and Fig. 3) that the control unit (23) controls the resistance value of the variable resistor (21) such that the output voltage of the amplifier (22) is equal to a voltage of the test power (Vref; again, see Page 1 through Page 2, Para. [0016]-[0018]).

As pertaining to Claim 12, Wang discloses (see Fig. 2 and Fig. 3) that the control unit (23) determines current flowing to the light emitting unit based on the driving power (see (Vin)), the test power (see (Vref)), and the controlled resistance value of the variable resistor (21; again, see Page 1 through Page 2, Para. [0016]-[0018]).

As pertaining to Claim 13, Wang discloses (see Fig. 2 and Fig. 3) that the current flowing to the light emitting unit is determined based on the alignment direction (i.e., a current direction) and the number (i.e., one) of the at least one light emitting element (again, see Page 1 through Page 2, Para. [0016]-[0018] of Wang; also again, see controller (160, 110) of Pak configured to determine an alignment direction, or a current flow direction/mobility and degradation information, and a number (i.e., one) of the at least one light emitting element (OLED) based on the current sensed by the sensing unit (160); again, see Page 2, Para. [0025], [0032]-[0034]; Page 3, Para. [0061]-[0063]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085] of Pak).

As pertaining to Claim 14, Pak discloses (see Fig. 1 and Fig. 3) that the light emitting unit (OLED) is electrically connected between the first node (ND3) and a power supply (ELVSS; again, see Page 3, Para. [0049]).

As pertaining to Claim 15, Pak discloses (see Fig. 1 and Fig. 3) that the at least one light emitting element (see (OLED)) is aligned in either a first direction in which current flows from the first node (ND3) to the power supply (ELVSS) or a second direction in which current flows from the power supply (ELVSS) to the first node (ND3; again, see Page 3, Para. [0047]). 

As pertaining to Claim 16, Wang discloses (see Fig. 2 and Fig. 3) that the driving power (see (Vin)) is set to be higher (i.e., arbitrarily higher or arbitrarily lower depending on the voltage sensed) than sensing power (i.e., a sensed voltage; see (22)), and
the sensing power (i.e., the sensed voltage; again, see (22)) is set to be higher (i.e., arbitrarily higher or arbitrarily lower depending on the voltage sensed) than power supplied by the power supply (see (ELVSS) of Pak, and note that the power supply (ELVSS) is a low voltage allowing forward biasing of the light emitting element (OLED) based on a driving current; see Page 1 through Page 2, Para. [0016], [0018], and [0022] of Wang).

As pertaining to Claim 17, Pak discloses (see Fig. 1 and Fig. 3) that the controller (160, 110) determines the number (i.e., one) of the at least one light emitting element (OLED) aligned in the first direction (i.e., in which current flows from the first node (ND3) to the power supply (ELVSS)) based the current sensed by the sensing unit (160; again, see Page 2, Para. [0025], [0032]-[0034], and [0039]-[0041]; Page 3, Para. [0061]-[0063]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085]).

As pertaining to Claim 18, Wang discloses (see Fig. 2 and Fig. 3) that the driving power (see (Vin)) is set to be lower (i.e., arbitrarily lower or arbitrarily higher depending on the voltage sensed) than sensing power (i.e., a sensed voltage; see (22)), and
the sensing power (i.e., the sensed voltage; again, see (22)) is set to be lower (i.e., arbitrarily lower or arbitrarily higher depending on the voltage sensed) than power supplied by the power supply (see (ELVSS) of Pak, and note that the power supply (ELVSS) is a low voltage allowing forward biasing of the light emitting element (OLED) based on a driving current; see Page 1 through Page 2, Para. [0016], [0018], and [0022] of Wang).

As pertaining to Claim 19, Pak discloses (see Fig. 1 and Fig. 3) that the controller (160, 110) determines the number (i.e., one) of the at least one light emitting element (OLED) aligned in the second direction (i.e., in which current flows from the power supply (ELVSS) to the first node (ND3)) based the current sensed by the sensing unit (160; again, see Page 2, Para. [0025], [0032]-[0034], and [0039]-[0041]; Page 3, Para. [0061]-[0063]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085]).

Response to Arguments

Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Pak and Wang, teach or fairly suggest the combination of limitations recited in newly presented independent Claims 1 and 4.  With specific attention to Pak, the applicant has argued that Pak fails to anticipate “at least one light emitting element disposed such that current flows through the at least one light emitting element in a first direction or a second direction” wherein “the current flowing to the light emitting unit is determined based on an alignment direction and a number of the at least one light emitting element” (see Remarks spanning Pages 6 and 7).  The examiner respectfully disagrees.  The examiner respectfully reminds the applicant that the claims must be given their broadest reasonable interpretation in view of the disclosure without reading features from the disclosure into the claims.  Pak plainly discloses (see Fig. 1 and Fig. 3) at least one light emitting element (OLED) disposed such that current flows through the at least one light emitting element (OLED) in a first direction or a second direction, namely a direction from ELVDD to ELVSS.  The word “or” in the claims presents features in the alternative.  There is no structural configuration claimed with regard to the “at least one light emitting element” that distinguishes the claimed invention from the current flow disclosed by Pak.  Further, the claimed invention requires only a single (i.e., “at least one”) light emitting element.  Pak clearly discloses a control transistor (M2) electrically connected between a scan line (SCj) and a gate electrode of the sensing transistor (M3), wherein the current flowing to the light emitting unit (OLED) is determined based on an alignment direction (i.e., a current flow direction) and a number (i.e., one) of the at least one light emitting element (OLED; see Page 2, Para. [0032]-[0034] and [0039]-[0041]; and Page 4 through Page 5, Para. [0077] and [0083]-[0085]).  Again, there is no structural or functional distinction between the claimed invention and the control operation disclosed by Pak.  Therefore, the rejection of Claims 1-19 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622